                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    SOUTHERN UTAH WILDERNESS
    ALLIANCE and THE WILDERNESS                             MEMORANDUM DECISION
    SOCIETY,                                                    AND ORDER

                     Plaintiffs,
                                                           Case No. 2:21-cv-0091-DAK-JCB
    v.

    U.S. BUREAU OF LAND                                     District Judge Dale A. Kimball
    MANAGEMENT, U.S. FISH AND
    WILDLIFE SERVICE, and U.S.                            Magistrate Judge Jared C. Bennett
    DEPARTMENT OF INTERIOR,

                     Defendants.


           Before the court are three motions to intervene filed by (1) BlueRibbon Coalition, Inc.

(“BlueRibbon”); 1 (2) the State of Utah and Emery County (together, the “State”); 2 and (3) Ride

With Respect, Colorado Off-Highway Vehicle Coalition, and Trails Preservation Alliance

(collectively, “Recreational Groups”). 3 The State and the Recreational Groups’ motions to

intervene are unopposed. 4 Plaintiffs Southern Utah Wilderness Alliance and The Wilderness




1
    ECF No. 12.

2
    ECF No. 14.

3
    ECF No. 18.

4
    See ECF Nos. 20 at 1-2, 26, 28.
Society (together, “SUWA”) oppose BlueRibbon’s intervention. 5 For the reasons stated in their

motions, and the lack of opposition, the State and Recreational Groups’ motions to intervene are

granted. 6 Over SUWA’s objection, BlueRibbon’s motion to intervene is granted for the reasons

explained below.

                                              LEGAL STANDARDS

          Under Fed. R. Civ. P. 24(a)(2), a person may intervene as a matter of right if certain if

“[o]n timely motion,” the proposed intervenor “claims an interest relating to the . . . transaction

that is the subject of the action, and is so situated that disposing of the action may as a practical

matter impair or impede the movant’s ability to protect its interest, unless existing parties

adequately represent that interest.” Thus, to intervene of right, a proposed intervenor must show:

(1) the application to intervene is timely; (2) the applicant claims an interest relating to the

property or transaction that is the subject of the case; (3) the action may, as a practical matter,

impair or impede that interest; and (4) no party to the action can be an adequate representative of

the interest of the applicant. W. Energy All. v. Zinke, 877 F.3d 1157, 1164 (10th Cir. 2017).

          On the second and third elements, 7 the Tenth Circuit Court of Appeals “follows a

somewhat liberal line in allowing intervention” as of right. Utah Ass’n of Counties v. Clinton,

255 F.3d 1246, 1249 (10th Cir. 2001) (citation omitted). A proposed intervenor “must show only




5
    ECF No. 21.

6
    DUCivR 7-1(d).

7
 The second and third elements are determined together. Utah Ass’n of Counties, 255 F.3d at 1253 (stating “the
question of impairment is not separate from the question of existence of an interest” (quotation marks and citation
omitted)).



                                                          2
that impairment of its substantial legal interest is possible if intervention is denied. This burden is

minimal.” Id. at 1253 (internal citation and quotation marks omitted).

       For the fourth element, an applicant for intervention must show inadequate representation

of its interests by other parties. Id. at 1254. That burden also is minimal, requiring a showing that

representation may be inadequate. Id. “[A] prospective intervenor need make only a minimal

showing to establish that its interests are not adequately represented by existing parties.” San

Juan Cty. v. United States, 503 F.3d 1163, 1203 (10th Cir. 2007).

                                            DISCUSSION

       BlueRibbon has met the elements to intervene as a matter of right. First, BlueRibbon’s

motion is timely. The motion was filed within three months of the complaint and allowing

intervention will neither unduly delay nor prejudice the adjudication of the original parties’

rights. Moreover, the parties do not dispute that the proposed intervention is timely.

       Second, BlueRibbon has established the interest element. This element favors resolving

“lawsuits by involving as many apparently concerned persons as is compatible with efficiency

and due process.” Utah Ass’n of Counties, 255 F.3d at 1252 (citations and quotations omitted).

BlueRibbon has an interest in maintaining its members’ ability to access, by motorized vehicle,

the routes in the San Rafael Desert (“SRD”), the area at issue in this case.

       Third, BlueRibbon has easily met the minimal burden of showing that the disposition of

the litigation may impair or impede its interest. WildEarth Guardians v. Nat’l Park Serv., 604

F.3d 1192, 1199 (10th Cir. 2010). “[A] would-be intervenor must show only that impairment of

its substantial legal interest is possible if intervention is denied.” WildEarth Guardians v. USFS,

573 F.3d 992, 995 (10th Cir. 2009). SUWA seeks to set aside the SRD Travel Management Plan



                                                  3
(“TMP”), which permits motorized vehicles on various dirt roads and trails throughout the SRD.

Because the relief sought in this case could substantially impair or impede BlueRibbon’s

members of motorized access and use of the SRD, they have a protectable interest.

           Fourth, BlueRibbon also meets the inadequate representation element. As explained

above, the inadequate representation element of Rule 24(a)(2) presents a minimal burden, which

requires only the possibility that the representation may be inadequate. WildEarth Guardians,

604 F.3d at 1200. Here, BlueRibbon is interested in defending and maintaining the routes

designated within the SRD TMP for use by motorized recreational vehicles. Concern over the

presence of recreational vehicles in the area, or other concerns such as type and location of the

routes permitted for motorized use, may not be as prevalent in the U.S. Bureau of Land

Management, U.S. Fish and Wildlife Service, and U.S. Department of Interior’s (“Federal

Defendants”) defense. As the Tenth Circuit noted, “[w]here a government agency may be placed

in the position of defending both public and private interests, the burden of showing inadequacy

of representation is satisfied.” Id. The Federal Defendants do not oppose BlueRibbon’s

intervention in this matter. 8 Accordingly, BlueRibbon’s interest is not likely to be adequately

represented.

           Finally, the court finds SUWA’s arguments against BlueRibbon’s intervention

unpersuasive, unsupported, and without precedent. SUWA argues that BlueRibbon has not

shown more than a generalized grievance; however, as shown above, the court disagrees. 9




8
    See ECF No. 20 at 2.

9
    ECF No.



                                                  4
BlueRibbon’s members have a specific interest in the use of recreational vehicles within certain

areas of the SRD TMP, an interest that is differentiated and distinct from the Federal Defendants

and the general public. SUWA also appears to argue that BlueRibbon’s motion to intervene

should be denied because BlueRibbon did not attach an affidavit or exhibit supporting their

interest in the litigation. 10 However Rule 24 itself imposes no such formalities, and SUWA cites

no authority instructing otherwise. Rule 24 simply requires the motion to “state the grounds for

intervention and be accompanied by a pleading that sets out the claim or defense which

intervention is sought.” Fed. R. Civ. P. 24(c). A pleading, in this type of action, is defined as a

“short and plain statement.” DUCivR 7-4(a)(2)(B). BlueRibbon’s motion does just enough to

meet the standard. 11

                                                      ORDER

           Based on the foregoing, IT IS HEREBY ORDERED that:

           1. The State’s Motion to Intervene 12 is GRANTED.

           2. The Recreational Groups’ Motion to Intervene 13 is GRANTED.

           3. BlueRibbon’s Motion to Intervene 14 is GRANTED.




10
     ECF No. 21 at 2.

11
  Because BlueRibbon is entitled to intervene as a matter of right pursuant to Rule 24(a), the court does not address
the alternative permissive intervention argument.

12
     ECF No. 14.

13
     ECF No. 18.

14
     ECF No. 12.



                                                          5
       4. The State of Utah, Emery County, Ride With Respect, Colorado Off-Highway

           Vehicle Coalition, Trails Preservation Alliance, and BlueRibbon Coalition, Inc., shall

           be listed in this action as Intervenor-Defendants.

       5. All relevant deadlines in the Scheduling Order for the Federal Defendants shall apply

to the Intervenor-Defendants.

       DATED June 21, 2021.

                                                     BY THE COURT:


                                                     ______________________________
                                                     JARED C. BENNETT
                                                     United States Magistrate Judge




                                                 6
